 

MARIA COSTANZA BARDUCCI
BARDUCCI LAW FIRM
5 West 19th Street, 10th Floor
New York, New York 10011
Telephone: 212-433-2554

February 25, 2020

 

VIA ECF

The Hon. Judge George B. Daniels
United States District Judge SO ORDERED
United States District Court, FEB 2 0
Southern District of New York

40 Foley Square, Courtroom 706 62020 The February 27, 2020
New York, NY 10007

 

conference is adj
JOurned
April 2, 2029 at 9:45 am

oo r ' r
Re:  Abeth Hashimi v. Harlem Sam, Inc. et al. he —“*
Civil Action No.: 1:19-cv-08399-GBD bho, SE agg g

Dear Judge George B. Daniels:

I represent the Plaintiff in the above-referenced matter. On January 15, 2020 this
Honorable Court issued an Order granting adjournment of the Initial Pre-trial Conference of
January 16, 2020 to be held on February 27, 2020 at 9:45 am. Iam writing to inform the Court
that the Parties are currently discussing resolution and jointly request an adjournment of thirty
(30) days of this Initial Pre-trial Conference to finalize Settlement.

This is the second request for an adjournment of the Initial Pre-trial Conference. If the
request is denied the Parties request to appear via telephone.

Thank you for your consideration.

Respectfully Submitted,

BARDUCCI LAW FIRM
s/Maria Costanza Barducci, Esq.
MARIA COSTANZA BARDUCCTI, ESQ.

 

cc: Via CM/ECF Only

 
